Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-12-00788-CV

        IN RE TOWN OF BARTONVILLE PLANNING AND ZONING BOARD OF
                       ADJUSTMENTS and Kristi GILBERT

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 12, 2012

PETITION FOR WRIT OF INJUNCTION DENIED

           On November 26, 2012, relator filed a petition for writ of injunction. The court has

considered relator’s petition and the response of real party in interest and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of injunction is

DENIED. See TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM




1
 This proceeding arises out of Cause No. 2012-60272-399, styled Bartonville Water Supply Corp. v. Kristi Gilbert
and The Town of Bartonville Planning and Zoning Board of Adjustments, pending in the 393rd Judicial District
Court, Denton County, Texas, the Honorable Douglas Robison presiding.